In an action, inter alia, to recover for property damage, the defendants 970 Assets, LLC, Sharon Cohen, Century Development of NY, Inc., and Glenwood Assets, Inc., appeal from an order of the Supreme Court, Queens County (Mayersohn, J.), dated June 26, 2009, which granted the plaintiffs’ motion for leave to enter a judgment against them upon their failure to answer the complaint, and denied their cross motion to vacate their default in answering the complaint and to compel the plaintiffs to accept their untimely answer.
Ordered that the order is affirmed, with costs.
“A defendant seeking to vacate a default in answering a complaint must demonstrate a justifiable excuse for the default and a meritorious defense to the action (see CPLR 5015 [a] [1]; Caputo v Peton, 13 AD3d 474 [2004]; Glibbery v Cosenza & Assoc., 4 AD3d 393 [2004])” (Fekete v Camp Skwere, 16 AD3d 544, 545 [2005]). Here, the appellants failed to do either. Fisher, J.P., Covello, Balkin, Leventhal and Lott, JJ., concur.